IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DIWANN MATHIS, MARKETA
MATHIS, MINOR CHILD/N.W.,
MINOR CHILD/D.M. and
MINOR CHILD/D.M.,

Plaintiffs,
Vv. C.A. No. N20C-01-222 CEB
ELCO CLAIMS SERVICE/
ENTERPRISE LEASING CO.
OF PHILADELPHIA, LLC,

)

)

)

)

)

)

)

)

)

)
SHERREL DORSEY and )
JACQUAN REEVES, )
)

Defendants. )

Submitted: September 14, 2020
Decided: September 25, 2020

Upon Consideration of Defendants’
Motion to Dismiss.
GRANTED
ORDER
The Complaint in this matter is pro se, not in proper form, but the best the
Court can make of it reveals the following:
1. Plaintiffs are Diwann and Marketa Mathis and their children. They

were injured in their automobile when it was stopped on the street and a driver

backed up at a high rate of speed and collided with Plaintiffs’ stopped vehicle,
causing injuries to all of them. The driver of the second vehicle stopped, shared
some information with Plaintiffs, but fled the scene before the police arrived.

2. Research on the information provided by the fleeing driver revealed
him to be Jaquan Reeves. He was driving a vehicle owned by Enterprise Leasing
Co. and rented to Sherrell Dorsey. It is further alleged that Ms. Dorsey did not have
insurance on the striking vehicle and that Mr. Reeves was not an authorized driver
on the lease contract between Ms. Dorsey and Enterprise.

3. It is alleged that Enterprise and its claims handling company, Elco
Claims Service, has accepted liability on the claim by Plaintiffs but has limited its
offer to settle at the statutory limits of 21 Del. C. § 6101, or $10,000 per person/
20,000 per accident in personal injuries and $5,000 in property damage.

4. Plaintiff's saga gets a good bit more complicated the further one reads.
Apparently Ms. Dorsey was in a previous accident herself at which time she was
insured by GEICO. The Enterprise rental car she rented was part of her insurance
arrangement with GEICO. But Plaintiff alleges that GEICO was not insuring Ms.
Dorsey when she was in this accident. Then Plaintiff tells us he too was involved in
a different accident, just days before this one, over in New Jersey. Where all of these
stray facts take us is quite unclear as they do not impact the operation of 21 Del. C.

§ 6101 or, so far as the Court can determine, Defendants’ right to dismissal.
5. After requesting additional clarification from Plaintiffs as to their
specific complaint against Defendants, Plaintiffs have presented what they believe
to be “clear and convincing evidence” that Ms. Dorsey “opted out of Enterprise’s
financial responsibility/liability coverage from day one of the contract.” From this,
Plaintiffs argue that Enterprise is liable for failing to ensure that Ms. Dorsey had her
own insurance coverage, presumably from GEICO.

6. This is not, then, a personal injury action against a tortfeasor. Rather,
Plaintiffs seem to be looking for a ruling that Enterprise and its claims company Elco
are liable to Plaintiffs for any damages resulting from the accident because
Enterprise failed to ensure that Ms. Dorsey had more or better insurance than she
did. In its second count, Plaintiff alleges bad faith on the part of Enterprise, again,
based on its failure to ensure that Ms. Dorsey had more insurance than she did.

7. Plaintiffs’ Complaint stems from a fundamental misunderstanding of
the financial responsibility law of rental vehicles as articulated by 21 Del. C. § 6101.
The Code is clear that car rental companies, such as Enterprise here, must carry
liability insurance on their vehicles in certain minimum amounts. These minimums
are there to protect other drivers, such as Plaintiffs, just as “no fault” financial
responsibility laws do for non-rented vehicles.!_ The rental company may offer

additional coverage for an additional fee. The rental “ticket” placed before the Court

 

' See 21 Del. C. § 2118.
by Enterprise here indicates that Enterprise offered additional insurance and Ms.
Dorsey declined. There was nothing tortious, unlawful or even improper by
Enterprise or its claims company in what happened here. Because the rental car
company’s insurance obligation is limited to the statutory minimums in section
6101, the rental company cannot be liable because the renter did not have different
or more coverage when she rented the vehicle.

8. There is no legal obligation for Enterprise or its claims company Elco
to determine what other auto insurance its renters maintain on what vehicles. Its
duties are defined by the Code and it is clear that Enterprise is aware of and followed
its duties. The Court concludes that Enterprise duly insured the vehicle within the
statutory minimums required of Enterprise and it did not owe Plaintiff other duties
under the Code or the common law, at least as articulated in this Complaint.

9. Understanding that the Plaintiffs appear pro se, the Court does not wish
to prejudice their right to recover the statutory minimum insurance required by the
Code. The Court understands that Enterprise has not denied coverage to the extent
of the statutory minimums set forth in section 6101 and the Court does not read

Plaintiffs’ Complaint to seek a ruling on his entitlement to that amount. To the extent
Plaintiffs’ Complaint is that they are entitled to more than the statutory minimum,
they are simply incorrect and the Complaint will be dismissed with prejudice.’

The Motion of Enterprise and Elco Claims to dismiss the Complaint is

Judge Charles E. Butler

therefore GRANTED.

IT IS SO ORDERED.

 

 

* While this matter was under submission, Plaintiffs filed a “motion to dismiss
without prejudice,” explaining that Plaintiffs have a rather vague intent to re-file in
federal court but would like the ability to come back to state court if things do not
work out there. Apparently, the idea of a federal lawsuit has something to do with
the separate action relating to the New Jersey accident that the Court understands to
be an “ordinary” car accident/tort suit. This is not a tort case; it seeks something like
a declaratory judgment concerning the scope of a rental car company’s duty to insure
its vehicles. This Complaint is dismissible on its face and will remain so even
if/when it comes back from federal court. The Court therefore denies the request to
dismiss without prejudice as doing so only prolongs the inevitable.

5